   

Case 19-30485-lkg Doc 13-1 Filed 05/24/19

 

et .
NOTE

Multistate

FEBRUARY 24, 2012 CHICAGO, ILLINOIS
[Date] [city] [State]

628 N. Third Street, Dupo, IL 62239
{Property Address]

1. PARTIES

“Borrower” means each person signing at the end of this Note, and the person’s successors and assigns. “Lender”
Means NEWCASTLE HOME LOANS, LLC, A LIMITED LIABILITY COMPANY.

and its successors and assigns.

2. BORROWER'S PROMISE TO PAY; INTEREST
In return for a loan received from Lender, Borrower promises to pay the principal sum of *******RIGHTY SIK
THOUSAND TWO HUNDRED SIXTEEN AND NO/ LOO 8 0 8 ee a kT RO EEE Dollars

(U.S. $86,216.00 ), plus interest, to the order of Lender. Interest will be charged on unpaid principal, from the
date of disbursement of the loan proceeds by Lender, at the rate of FOUR AND ONE-FOURTH percent
( 4,250% ) per year until the full amount of principal has been paid.

3. PROMISE TO PAY SECURED

Borrower's promise to pay is secured by a mortgage, deed of trust or similar security instrument that is dated the
same date as this Note and called the “Security Instrument.” The Security Instrument protects the Lender from losses
which might result if Borrower defaults under this Note.

4. MANNER OF PAYMENT

(A) Time

Borrower shall make a payment of principal and interest to Lender on the 1st day of each month
beginning on APRIL 1, 2012. Any principal and interest remaining on the ist day of
MARCH, 2042 will be due on that date, which is called the “Maturity Date.”

(B) Place

Payment shall be made at
2349 N. ELSTON AVENUE
CHICAGO, IL 60614

or at such place as Lender may designate in writing by notice to Borrower.

(C) Amount

Each monthly payment of principal and interest will be in the amount of U.S. $424.13. This amount
will be part of a larger monthly payment required by the Security Instrument, that shall be applied to principal, interest
and other items in the order described in the Security Instrument.

(D) Allonge to this Note for payment adjustments

If an allonge providing for payment adjustments is executed by Borrower together with this Note, the covenants of
the allonge shall be incorporated into and shall amend and supplement the covenants of this Note as if the allonge were
a part of this Note.
[Check applicable box] (J]Graduated Payment Allonge © ([_]Growing Equity Allonge

(-_] Other [specity]

5. BORROWER'S RIGHT TO PREPAY

Borrower has the night to pay the debt evidenced by this Note, in whole or in part, without charge or penalty, on the
first day of any month. Lender shall accept prepaymenton other days provided that borrower pays interest on the amount
prepaid for the remainder of the month to the extent required by Lender and permitted by regulations of the Secretary.
If Borrower makes a partial prepayment, there willbe no changes in the due date or in the amount of the monthly payment
unless Lender agrees in writing to those changes.

6. BORROWER'S FAILURE TO PAY
(A) Late Charge for Overdue Payments
It Lender has not received the full monthly payment required by the Security Instrument, as described in Paragraph 4(C)

of this Note, by the end of 15 calendar days after the payment is due, Lender may collect a late charge in the
amount of FOUR percent ( 4.000% )} of the overdue amount of each
payment.

(B) Default

If Borrewer defautts by failing to pay in full any monthly payment, then Lender may, except as limited by regulations of
the Secretary in the case of payment defaults, require immediate payment in full of the principal balance remaining due and
all accrued interest. Lender may choose not to exercise this option without waiving its rights in the event of any subsequent
default. In many circumstances regulations issued by the Secretary will limit Lender's rights to require immediate payment
in fullin the case of payment defaults. This Note does not authorize acceleration when not permitted by HUD regulations.
As used in this Note, “Secretary” means the Secretary of Housing and Urban Development or his or her designee,

—

FHA Multistate Fired Rate Note - 10/95 Initials:
Online Documents. inc. Page 1 of_2 P&8700NOT 0804

 
Case 19-30485-lkg Doc13-1 Filed 05/24/19 Page 2of4

s
eM
Case 19-30485-lkg Doc13-1 Filed 05/24/19 Page 3of4

(C) Payment of Costs and Expenses

If Lender has required immediate payment in full, as described above, Lender may require Borrower to pay costs
and expenses including reasonable and customary attorneys’ fees for enforcing this Note to the extent not prohibited
by applicable law. Such fees and costs shall bear interest from the date of disbursement at the same rate as the principal
of this Note.

7. WAIVERS

Borrower and any other person who has obligations under this Note waive the rights of presentment and notice of
dishonor, “Presentment” means the right to require Lender te demand payment of amounts due. “Notice of dishonor"
means the right to require Lender to give notice to other persons that amounts due have not been paid.

8. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to Borrower under this Note will
be given by delivering it or by mailing it by first class mail to Borrower at the property address above or at a different
address if Borrower has given Lender a notice of Borrower's different address.

Any notice that must be given to Lender under this Note will be given by first class mail to Lender at the address
stated in Paragraph 4(B) or at a different address if Borrower is given a notice of that different address.

9. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises
made in this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser
of this Note is also obligated to do these things. Any person who takes over these obligations, including the obligations
of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in this Note. Lender
may enforce its rights under this Note against each person individually or against all signatories together. Any one person
signing this Note may be required to pay all of the amounts owed under this Note.

BY SIGNING BELOW, Borrower accepts and agrees to the ty anfi dovenants contained in this Note.
iM

ifn (Seal)

i cd

010
PAY TO THE ORDER OF
PAY TO THE ORDER OF

, "WITHOUT RECOURSE———
WELLS FARGO Parka. COURSE
WITHOUT RECOURSE Kh) ‘tt .

By
vue nome Loans, a Lori K. Vensgonia
LLC Vice President Loan Documentation

Wails Fargo Bank NA

 

M WELLE. :
FHA Multistate Fixed Rate Note - 10/95
Online Documents, Inc. Page 2

P8700NOT 0804

 
Case 19-30485-lkg Doc13-1 Filed 05/24/19 Page 4of4

a
